Plaintiffs in error, J.H. Cook and E.J. Brown, were jointly tried and convicted in the district court of Garfield county of keeping a place in the city of Enid with the felonious intent and purpose of selling intoxicating liquor. To reverse the judgments rendered on the verdict, they appealed.
In the case of Proctor v. State, 15 Okla. Cr. 338,176 P. 771, the statute upon which this prosecution is based was held unconstitutional and void. For the reasons stated in the opinion in that case, the judgments are reversed.